Nelson J. McCABE, Chief Justice, presiding.
Order entered.
The above-entitled matter having come before the Honorable Court this date on a Petition for Admission to practice law before the Courts of the Navajo Nation, filed by Tom Tso, Chairman, Bar Admissions Committee, Navajo Nation Bar Association, on behalf of twelve applicants, who have successfully passed the appropriate bar examination and are now qualified to practice law before the Courts of the Navajo Nation; the Court otherwise being fully informed in the premises thereof findeth, that said petition should be granted,
THEREFORE, IT IS HEREBY ORDERED that the Petition for Admission to practice before the Courts of the Navajo Nation, filed in this cause be and is granted, and
IT IS FURTHER ORDERED that the following persons be and are hereby admitted to practice laws before the Courts of the Navajo Nation:
John Edwin FARROW
Patricia J. ARTHUR
Jan E. UNNA
John J. CAREY
Joan M. O'CONNELL
Lucille SANTEE
Wilson YELLOWHAIR
Patrice Marie HORSTMAN
John YELLOWHORSE
Norman R. CADMAN
Irene TOLEDO
Richard A. QUINTANA